Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Figures 1 and 2) from Species Set 1, Figure 7d from Species Set 2, and Figure 15 from Species Set 3 in the reply filed on October 29, 2021 was acknowledged.  
Claims 22-35 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 29, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Regarding claim 20, on line 6, the lacks clear antecedent basis because at least three stents have previously been recited in the claim.  Claims 21 and 41-44 are rejected because they depend directly or indirectly from base claim 20.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20-21 and 44 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hartley et al (US 2003/0199967; hereafter referred to as Hartley) or, in the alternative, under 35 U.S.C. 103 as obvious over Hartley in view of Khoury (US 2017/0056216).
.  Hartley anticipates the claim language where:
The tubular main stent as claimed is the bifurcated stent graft prosthesis of Hartley (see Figures 1-3 and paragraphs 72-77);
The connection stent as claimed is the second leg tube (17, 32) of Hartley;
The opening as claimed is the aperture (15, 30) of Hartley;
The fixed segment as claimed is the portion fixed at point (18, 33);
The free segment as claimed is the portion close to opening (15, 30);
The stent as claimed is the Z stent (19, 35);
The coating as claimed is the body portion or graft (1, 20);
The free segment is the portion that is not connected to either the opening or the suture at (18);
The gap as claimed is seen between the opening (15, 30) and the point (18, 33) as seen in Figure 2 of Hartley;
The connection line as claimed is defined by the suture at (18) that has a short axial length as best seen in Figure 2 where it has connections at two ends where it penetrates the walls of the grafts, and
The middle portion as claimed is the portion between the suture at (18) and the opening at aperture (15, 30).
                                         
    PNG
    media_image1.png
    717
    256
    media_image1.png
    Greyscale

Alternatively, one could view the suture at (18) as not forming a line because it is called a point.  Khoury (see paragraph 16 and the portion clipped from it shown below).  Therefore, it would have been considered clearly obvious to an ordinary artisan to utilize a connection line (at least a point) in order to better secure the leg tube to the main part of the graft prosthesis of Hartley.
           
    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale


Regarding claim 21, the Applicant is directed to see Figure 2 of Hartley that clearly shows the gap between one side of the free segment and the inner side wall of the main stent as claimed.
Regarding claim 44, the graft prosthesis of Hartley is shown sectioned at the center of the opening such that the extension line is shown aligned with the center of the opening as claimed.
Allowable Subject Matter
Claims 41-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The Applicant argues that Hartley does not anticipate the claims because a connection line connecting both ends of the fixed segment along an axial direction is lacking.  In response, the Examiner has modified the rejection to point out how the claim language is still read on by Hartley in that the connection line can be a short line defined by the suture.  Alternatively, forming the connection of at least a point would have been considered obvious based upon the teaching of Khoury.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774